                                            District Court
                                     Eastern District of Wisconsin



 Rabbi Alexander Milchtein and
 Ester Riva Milchtein,

                                         Plaintiffs,

        v.                                             Civil Action No. 2:19-cv-01834

 Eloise Anderson, et al,

                                       Defendants.




                           Plaintiff’s Motion for Extension of Time
       On July 1, 2020, Defendant Bella’s Group Home (“BGH”) filed a Motion to Dismiss. The

response to this motion is due July 22. Plaintiffs request a 21-day extension to respond to the

motion—to and including to August 13, 2020. Defendant Bella’s Group Home’s counsel were

contacted regarding this motion and they do not object.

       Support for this motion is as follows:

1.     In response to Plaintiff’s complaint, each set of Defendants have filed a motion to dismiss

       Plaintiff’s case based on several issues. Plaintiff has already filed a response to State

       Defendants’ Motion to Dismiss on March 6, 2020, to County Defendants’ Motion to Dismiss

       on April 30, and to the Hospital Defendants’ Motion to Dismiss on May 8. Plaintiff must still

       respond to BGH’s Motion to Dismiss.

2.     The novel Covid-19 global pandemic has impacted the legal profession and has forced many to

       work from home for an extended period of time. With the withdrawal of Corrine Youngs,

                                                    -1-



             Case 2:19-cv-01834-JPS Filed 07/22/20 Page 1 of 2 Document 44
       Plaintiffs’ counsel has had significantly less resources to devote to this matter, and therefore

       respectfully request a 21-day extension to respond to BGH’s motion appropriately.

3.     The Plaintiffs have not filed any prior motions for extensions of time for responding to BGH’s

       Motion to Dismiss.

4.     Defendants will not be prejudiced by the requested relief.

5.     The motion was not made for the purposes of harassment or unnecessary delay.

       Wherefore, Plaintiffs request a 21-day extension to respond to the motion—to and including to

August 13, 2020, within which to file their response.

Dated: July 22, 2020                                      anarog@bopplaw.com
                                                         THE BOPP LAW FIRM
                                                         1 South Sixth Street
                                                         Terre Haute, IN 47807-3510
                                                         Ph: 812/232-2434
                                                         Fax: 812/234-3685
                                                         Counsel for Plaintiffs




Respectfully submitted,

/s/ Amanda Narog
Amanda Narog

                                                   -2-



             Case 2:19-cv-01834-JPS Filed 07/22/20 Page 2 of 2 Document 44
